





Exhibit 10.3




Summary of Cash Bonus Award Granted to Andrew Davies


On May 16, 2019, the Compensation Committee of Sprint Corporation (the
“Company”) granted a cash bonus award (the “Cash Award”) to Andrew M. Davies,
the Company’s Chief Financial Officer (“CFO”), in the amount of $1,125,000, or
1.5 times Mr. Davies’s annual base salary, in recognition of his contributions
to the Company and the fact that he was not offered a Turnaround Incentive Award
upon his appointment as CFO. The Cash Award is payable upon closing of the
Company’s contemplated merger with T-Mobile US, Inc.





